DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 5/11/2011 has been entered.  Claims 1-20 remain pending in the application.  Applicant's amendments to the Specification and Claims have overcome the objections and 112(a) rejections previously set forth in the Non-Final Office Action mailed 2/11/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 9,473,730 B1) in view of Sloo (US 2008/0148179 A1).
Regarding claims 1 and 12, Roy teaches: A display apparatus and method of controlling a display apparatus comprising: 
a receiver configured to receive content [receive and display content (col. 14, lines 4-17)] 
a display configured to display the received content [a display device 703 (Fig. 7)] 
a memory configured to store usage history of the display apparatus [recording usage activities which correspond to the display of content in a display device (col. 2, lines 59-63, col. 4, lines 50-64, col. 5, lines 33-35)] 
a communicator configured to communicate with a user device and an external server [communicate with remote device and remote server (col. 15, lines 1-11, Fig. 7)] and 
a processor [processing in a computing system (col. 4, lines 50-64)] configured to: 
retrieve the usage history of the display apparatus from the memory [obtain user’s usage viewing history from memory (col. 12, lines 49-52, col. 15, lines 1-11, Fig. 7)], 
acquire information from the user device through the communicator, the information acquired including usage history of the user device [receive user log of interactions with a remote device (col. 5, lines 35-39).  Receive user interface usage log of the remote device (col. 10, lines 50-61).  These functions may be performed by the display device (col. 15, lines 1-11, Fig. 7)] 
identify a user preference based on the usage history of the display apparatus and the usage history of the user device [predict user interests based on the user’s history of consumed media content and user interface usage logs (col. 10, lines 50-54)]
[communicating with a remote server to generate program recommendations to be displayed based on the user’s interests and content metadata (col. 13, lines 58-65, col. 14, lines 51-59, col. 15, lines 1-11, Fig. 7)]
control the display to display visual items representing the plurality of additional contents in a display arrangement upon receipt of the additional information from the external server [the display device 703 may display the program recommendations arranged, such as in an electronic program guide (col. 14, lines 58-60, col. 15, lines 1-11, Fig. 7)].
Roy does not explicitly disclose: with a first visual item of the visual items representing the received content and a second visual item of the visual items representing the plurality of additional contents displayed at a position in the display arrangement based on a degree of association between the plurality of additional contents and the received content.
Sloo teaches: a display arrangement with a first visual item of the visual items representing the received content and a second visual item of the visual items representing the plurality of additional contents displayed at a position in the display arrangement based on a degree of association between the plurality of additional contents and the received content [displaying a spatially oriented relatedness arrangement of selectable media tiles in a spiral arrangement with the focus media item represented at a center location of the spiral arrangement and a plurality of the related items represented spirally outward from the center location according to a descending order of strength of relationship to the focus media item (par. 43-44, Fig. 6A-6C)].

Regarding claims 2 and 13, Roy and Sloo teach the display apparatus of claim 1; Sloo further teaches: the processor determines the display arrangement of the visual items representing the plurality of additional contents to be around the received content in a shape of a plane, a sphere, a hemisphere, a cylinder, or a band to display the received additional information around the received content [a plane or band (Fig. 8 and 9)]. 
Regarding claims 3 and 14, Roy and Sloo teach the display apparatus of claim 1; Sloo further teaches: the processor adjusts the display arrangement of the visual items representing the plurality of additional contents to be around the received content based on one or more of the degree of association between the additional contents and the received content, quality of the received additional information, a preference of the received additional information, a format of the received additional information, and a kind of the received additional information, and wherein the second visual item representing the plurality of additional contents is arranged closer to the received content, based on the one or more of the degree of association between the [arranging the related items around the focus media item such that the item with the closest or strongest relationship to the focus media item is located closest to the focus media item (par. 43-45, Fig. 6A-6C)].
Regarding claims 4 and 15, Roy and Sloo teach the display apparatus of claim 1; Sloo further teaches: the communicator receives a user command including at least one selection of a direction from the user device, and the processor decides content disposed in a direction corresponding to the at least one selection of the direction from the content displayed on the display, as content that is to be provided by the display [a user utilizes a selection device to manipulate cursor 610 to select a media tile, such as 480A, and a new spatially oriented relatedness arrangement is displayed where the selected related media item is utilized as a new focus media item (par. 49, Fig. 6A-6C)].
Regarding claim 5, Roy and Sloo teach the display apparatus of claim 1; Sloo further teaches: the processor analyzes the received content and conducts a search related to the received content based on a result of the analysis to acquire the additional information [analyzing metadata about a focus media item to determine similarities to metadata of other media items and determine a collection of media items that are similar to the focus media item (par. 29, Fig. 4A and 4B)].
Roy further teaches: analyze the information acquired from the user device [analyzing the usage log and selecting the units of media content with the highest level of predicted user interest (col. 12, lines 19-23)].
Regarding claim 7, Roy and Sloo teach the display apparatus of claim 1; Roy further teaches: the information acquired from the user device further includes one or more of content information, and text information of the user device, stored in the user device [stores every interaction and behavior the user has through the user interface, including what channel/show the user is watching, which source the user is watching (e.g., cable, internet, etc), what show the user recorded, the user's channel surfing or browsing behavior, likes/dislikes (col. 10, lines 50-60)].
Regarding claims 8 and 17, Roy and Sloo teach the display apparatus of claim 1; Roy further teaches: the communicator transmits an entire or a part of the received content, an entire or a part of the received additional information, and one or more arrangements of the received additional information to the user device, and the user device displays at least one of the received content and the received additional information independently or dependently according to a pre-defined setting [This recommendation—referred to herein as a personalized electronic program guide (pEPG)—may be displayed in a graphical user interface, such as a display of the remote device 701 (col. 14, lines 55-58, col. 15, lines 1-11, Fig. 7)].
Regarding claim 11, Roy and Sloo teach the display apparatus of claim 1; Roy further teaches: the display is a first display which is configured to display the received content, and the display apparatus includes a second display and a third display configured to display the received additional information [a display 803 and a plurality of content displays 809, 813 which provide information on selected or recommended content (col. 15, lines 21-33, Fig. 8)].
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 9,473,730 B1) in view of Sloo (US 2008/0148179 A1) and further in view of Tofighbakhsh (US 2018/0352301 A1).
Regarding claims 6 and 16, Roy and Sloo do not explicitly disclose: the processor analyzes the received content and the information acquired from the user device based on one or more of machine learning, a region of interest (ROI) selection algorithm, and an image segmentation algorithm.
Tofighbakhsh teaches: the processor analyzes the received content and the information acquired from the user device based on one or more of machine learning, a region of interest (ROI) selection algorithm, and an image segmentation algorithm [using machine learning for analyzing content (par. 38) and predictive analytics according the viewing history data (par. 39)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Roy, Sloo, and Tofighbakhsh before the effective filing date of the claimed invention to modify the display apparatus of Roy and Sloo by incorporating the processor analyzes the received content and the information acquired from the user device based on one or more of machine learning, a region of interest (ROI) selection algorithm, and an image segmentation algorithm as disclosed by Tofighbakhsh.  The motivation for doing so would have been to monitor and control media content using machine learning (Tofighbakhsh – par. 1).  Therefore, it would have been obvious to combine the teachings of Roy and Sloo with Tofighbakhsh to obtain the invention as specified in the instant claim.
Claims 9-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 9,473,730 B1) in view of Sloo (US 2008/0148179 A1) and further in view of Bae et al. (US 2014/0023378 A1) (Of Record).
Regarding claims 9 and 18, Roy and Sloo teach the display apparatus of claim 1; Roy and Sloo do not explicitly disclose: the communicator transmits a text input request to the user device, and receives information about whether text is enabled to be input from the user device.
Bae teaches: the communicator transmits a text input request to the user device, and receives information about whether text is enabled to be input from the user device [the information display device 310 receives information from the terminal 320, such as a capability or a processing function of the terminal, for example, a format of the information which can be processed by the terminal (par. 64-65, Fig. 4B).  The information display device 310 transmits text to the terminal 320, such as request terminal ID (par. 54, Fig. 4B and 5B)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Roy, Sloo, and Bae before the effective filing date of the claimed invention to modify the display apparatus of Roy and Sloo by incorporating the communicator transmits a text input request to the user device, and receives information about whether text is enabled to be input from the user device as disclosed by Bae.  The motivation for doing so would have been to determine a capability or processing function of the device (Bae – par. 64-65).  Therefore, it would have been obvious to combine the teachings of Roy and Sloo with Bae to obtain the invention as specified in the instant claim.
Regarding claim 10, Roy and Sloo teach the display apparatus of claim 1; Roy and Sloo do not explicitly disclose: the processor requests the external server to send a search method of searching the additional information related to the received content according to information related to the received content and the information acquired from the user device through the 
Bae teaches: the processor requests the external server to send a search method of searching the additional information related to the received content according to information related to the received content and the information acquired from the user device through the communicator, and searches the additional information related to the received content according to the search method received from the external server [the server 300 provides a message including information and management data for managing the information display device 310 (par. 55-56, Fig. 4B and 5B).  The information display device searches its own database (par. 74, Fig. 6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Roy, Sloo, and Bae before the effective filing date of the claimed invention to modify the display apparatus of Roy and Sloo by incorporating the processor requests the external server to send a search method of searching the additional information related to the received content according to information related to the received content and the information acquired from the user device through the communicator, and searches the additional information related to the received content according to the search method received from the external server as disclosed by Bae.  The motivation for doing so would have been to manage the devices (Bae – par. 55-56).  Therefore, it would have been obvious to combine the teachings of Roy and Sloo with Bae to obtain the invention as specified in the instant claim.
Regarding claim 19, Roy and Sloo teach the method of claim 12; Roy further teaches: transmitting the received content and the information received from the user device to the external server [communicating with a remote server to generate program recommendations to be displayed based on usage logs and content metadata (col. 13, lines 58-65, col. 14, lines 51-59, col. 15, lines 1-11, Fig. 7)]
analyzing the received content and the information received from the user device by the external server [generate the program recommendations to be displayed based on the usage logs and content metadata (col. 13, lines 58-65, col. 14, lines 51-59, col. 15, lines 1-11, Fig. 7)].
Roy and Sloo do not explicitly disclose: to decide information about acquisition of additional information for the received content; and receiving the information about acquisition of additional information for the received content from the external server.
Bae teaches: to decide information about acquisition of additional information for the received content [the server provides information according to the request, such as a URL for the additional information (par. 32 and 48, Fig. 3)] and 
receiving the information about acquisition of additional information for the received content from the external server [receiving the additional information, such as the URL (par. 32 and 74, Fig. 3 and 6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Roy, Sloo, and Bae before the effective filing date of the claimed invention to modify the method of Roy and Sloo by incorporating to decide information about acquisition of additional information for the received content; and receiving the information about acquisition of additional information for the received content from the external server as disclosed by Bae.  The motivation for doing so would have been to indicate a position where the information on the object is stored (Bae – par. 32) and to acquire the information (par. 74).  Therefore, it would have 
Regarding claim 20, Roy teaches: A control system of a display apparatus, comprising: 
a user device [(Fig. 7)]
an external server [a remote server (col. 15, lines 1-11)] and 
the display apparatus communicatively connected to the external server and the user device [communicate with remote device and remote server (col. 15, lines 1-11, Fig. 7)], 
wherein the display apparatus acquires content [receive and display content (col. 14, lines 4-17)] and information, the information acquired including usage history of the user device and usage history of the display apparatus [obtain user’s usage viewing history from memory (col. 12, lines 49-52, col. 15, lines 1-11, Fig. 7).  receive user log of interactions with a remote device (col. 5, lines 35-39).  Receive user interface usage log of the remote device (col. 10, lines 50-61).  These functions may be performed by the display device (col. 15, lines 1-11, Fig. 7)], 
identifies a user preference based on the usage history of the display apparatus and the usage history user device [predict user interests based on the user’s history of consumed media content and user interface usage logs (col. 10, lines 50-54)], and 
transmits the content and the user preference to the external server [communicating with a remote server to generate program recommendations to be displayed based on the user’s interests and content metadata (col. 13, lines 58-65, col. 14, lines 51-59, col. 15, lines 1-11, Fig. 7)], 
the external server decides an additional information acquiring method based on the content and the user preference [identifying, by the server, a set of recommended programs based on the user’s viewing interests and content metadata (col. 13, lines 58-65, col. 14, lines 51-59, col. 15, lines 1-11, Fig. 7)], 
the additional information including a plurality of additional contents [program recommendations to be displayed (col. 14, lines 51-59)] and 
displays visual items representing the plurality of additional contents in a display arrangement [the display device 703 may display the program recommendations arranged, such as in an electronic program guide (col. 14, lines 58-60, col. 15, lines 1-11, Fig. 7)].
Roy does not explicitly disclose: transmits the additional information acquiring method to the display apparatus; the display apparatus acquires additional information related to the content based on the additional information acquiring method; and a display arrangement with a first visual item of the visual items representing the acquired content, and a second visual item of the visual items representing the plurality of additional contents displayed at a position in the display arrangement based on a degree of association between the plurality of additional contents and the received content.
Sloo teaches: a display arrangement with a first visual item of the visual items representing the received content and a second visual item of the visual items representing the plurality of additional contents displayed at a position in the display arrangement based on a degree of association between the plurality of additional contents and the received content [displaying a spatially oriented relatedness arrangement of selectable media tiles in a spiral arrangement with the focus media item represented at a center location of the spiral arrangement and a plurality of the related items represented spirally outward from the center location according to a descending order of strength of relationship to the focus media item (par. 43-44, Fig. 6A-6C)].

Sloo does not explicitly disclose: transmits the additional information acquiring method to the display apparatus; the display apparatus acquires additional information related to the content based on the additional information acquiring method.
Bae teaches: transmits the additional information acquiring method to the display apparatus [the server provides information according to the request, such as a URL for the additional information (par. 32 and 48, Fig. 3)]
the display apparatus acquires additional information related to the content based on the additional information acquiring method [receiving the additional information, such as the URL (par. 32 and 74, Fig. 3 and 6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Roy, Sloo, and Bae before the effective filing date of the claimed invention to modify the control system of Roy and Sloo by incorporating transmits the additional information acquiring method to the display apparatus; the display apparatus acquires additional information related to the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            
/RANDY A FLYNN/            Primary Examiner, Art Unit 2424